United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0638
Issued: August 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 20151 appellant filed a timely appeal of a July 30, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 30, 2014, the date of OWCP’s last decision was
January 26, 2015. Since using January 27, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is January 24, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence in support of her claim on appeal. As OWCP did not review this evidence in
reaching a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed an occupational disease due to factors of her federal employment.
FACTUAL HISTORY
On January 21, 2014 appellant, then a 59-year-old medical support assistant, filed an
occupational disease claim, Form CA-2, alleging that she developed respiratory, eye, throat, and
lung conditions due to working in the transition center booth on August 20, 2012. She stated that
the booth was located in an open public area underneath a blowing ventilation system. Appellant
asserted that, due to exposures to circulating vapors, she developed constriction of her breathing,
burning eyes, or burning of her skin.
In notes dated February 5 and December 21, 2013, Dr. Ghan S. Lohiya, a physician
Board-certified in preventative and occupational medicine, stated that appellant had allergies to
multiple environmental allergens, asthma, allergic rhinitis, and atopic dermatitis. He stated that
she was a hypersusceptible worker with symptom exacerbation by occupational exposure to
dusts, odors, perfumes, air-fresheners, service dogs, and carpet. Dr. Lohiya recommended that
appellant employ a respirator, work from home or work in areas relatively free of her allergens.
In a letter dated February 13, 2014, OWCP requested that appellant provide additional
factual and medical evidence in support of her claim. It also requested factual evidence from the
employing establishment in a letter dated February 13, 2014.
On August 5, 2005 appellant was reassigned for medical reasons to a carpet-free and
latex-free environment.
Appellant’s supervisor provided appellant with notice on October 23, 2012 that she was
not to wear a gas mask or any device that obstructed her face or prevented her from speaking
with staff and patients during her tour of duty.
Dr. Anoshie Ratnayake, a pediatrician, diagnosed asthma on July 19, 2012 and stated that
appellant was sensitive to airborne irritants and recommended that she work the night shift. On
August 6, 2012 he again stated that she had asthma that was triggered by airborne irritants and
recommended that if she is exposed to these irritants that she wear a mask during exposure.
Dr. Judson Schoendorf, an allergist, completed a note on July 16, 2013, stating that
appellant had asthma that was triggered by airborne irritants such as perfumes, air fresheners,
cigarette smoke, grasses, trees, cats, and dogs. He stated that, if she was exposed to these
allergens, she should wear a sealed respirator mask. Dr. Schoendorf approved telework for six
months due to environmental allergens.
Appellant submitted an e-mail dated July 24, 2013 from James Lohaus, coworker, noting
that on June 24, 2013 the cologne that he applied at 7:30 a.m. caused a worker at 9:30 a.m. to
repeatedly exclaim that his cologne was impacting her, leave her duty station, notify her
supervisor, document the impact, and send him an e-mail. Mr. Lohaus stated that the worker was
wearing a surgical mask.

2

In an e-mail dated July 11, 2013, appellant stated that her current job duties consisted of
operating a computer as her telephone lines had been removed in July 2012. Mr. Lohaus’ first
task was to set up the high efficiency particular assertance air cleaning system for purification
within cubicle one, her work area. Appellant was then to startup the application for daily arrivals
and recalls.
On August 7, 2013 appellant requested reasonable accommodations including working
the night shift and the ability to telework.
On November 27, 2013 appellant reported exposures to chemicals, vapors, heavy
perfumes, colognes resulting in constriction, and blurry vision.
The employing establishment responded to OWCP’s requested for information on
February 21, 2014. It denied that appellant had any exposure to potentially harmful substances
and submitted information from an industrial hygienist. In a report dated February 25, 2014,
James M. Bachman, an industrial hygienist, stated that an indoor air quality investigation was
conducted on August 20, 2012 at the employing establishment and the general air quality
parameters were within acceptable levels and not expected to cause any adverse effects to
employees working in the area. He further stated that there were no chemicals used in the area,
no carpet, and the overhead air handling system provided 12 air changes per hour, twice the
number of changes per hour required in an office area. Mr. Bachman stated, “This Indoor Air
Quality Investigation has revealed that there are no environmental conditions in the work area
that would cause the complaints that were made by worker(s) in the area.”
Appellant submitted notes from a physician assistant dated July 9, 2013 and
May 20, 2014.
By decision dated July 30, 2014, OWCP denied appellant’s claim finding that she failed
to submit the necessary factual or medical evidence to establish her claim for exposure to her
known allergens in the performance of her job duties.
LEGAL PRECEDENT
OWCP regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”4 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.

4

20 C.F.R. § 10.5(q).

3

The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.5
ANALYSIS
Appellant has submitted medical evidence from Dr. Lohiya, Dr. Ratnayake, and
Dr. Schoendorf diagnosing allergies and asthma which are exacerbated by exposure to her
allergens including cigarette smoke, dust, odors, perfumes, air-fresheners, service dogs, cats, and
carpet. She alleged that she was exposed to these allergens in the performance of duty.
The Board finds that appellant did not submit sufficient factual evidence to establish the
occurrence or aggravation of her diagnosed conditions.
The employing establishment disputed appellant’s assertion of allergen exposures in the
performance of duty. It submitted a report from an industrial hygienist, Mr. Bachman, stating
that her work area did not contain carpet, which reduced dust, that no chemicals were used in the
area, and the overhead air handling system provided 12 air changes per hour, twice the number
of changes per hour required in an office area. Mr. Bachman stated that the general air quality
parameters were within acceptable levels and not expected to cause any adverse effects to
employees working in the area. Appellant has not provided any specific factual evidence to
contradict that provided by the employing establishment and has not established exposure to
allergens in the performance of her job duties.6
The Board finds that appellant has not provided the necessary factual evidence to
establish exposure to allergens in the performance of duty. Appellant has not submitted any
factual evidence substantiating her allegations that she was exposed to specific allergens at the
employing establishment and the employing establishment has submitted evidence to dispute her
general allegations.
Dr. Schoendorf stated that appellant had asthma triggered by airborne irritants such as
perfumes, air fresheners, cigarette smoke, grasses, trees, cats and, dogs. Dr. Ratnayake
diagnosed asthma on July 19, 2012 and stated that she was sensitive to airborne irritants and
recommended that she work the night shift or that she wear a mask during exposure to airborne
irritants. The Board finds that neither Dr. Schoendorf nor Dr. Ratnayake provided a clear
opinion based on a proper factual background supporting appellant’s claim that her asthma was
caused or irritated by workplace exposures. Neither physician explained the basis of their
opinions that she was exposed to irritants at work and neither physician offered any factual
support that irritants were present in her workplace.
Dr. Lohiya stated that appellant was a hypersusceptible worker with symptom
exacerbation by occupational exposure to dusts, odors, perfumes, air-fresheners, service dogs,
and carpet. The Board finds that this report is not based on a proper factual background as the
industrial hygienist, Mr. Bachman, stated that her work area did not contain carpet, that dust was
reduced, and that no chemicals were used in the area. The record does not support Dr. Lohiya’s
5

Lourdes Harris, 45 ECAB 545, 547 (1994).

6

S.B., Docket No. 08-2447 (issued November 20, 2009).

4

allegations that appellant was exposed to her listed allergens and therefore his unsupported
opinion appellant’s exposure to her allergens exacerbated her symptoms is not sufficient to meet
her burden of proof. As appellant has not established employment exposures to her diagnosed
allergens, the medical evidence she submitted is not based on a proper factual background7 and
lacks the probative value necessary to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a respiratory condition or an aggravation of her preexisting allergies or asthma due to
exposures to allergens at the employing establishment.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

A physician’s opinion must be based on a complete factual and medical background. M.S., Docket No. 14-1079
(issued July 29, 2015) (finding that when the record does not substantiate a physician’s representation of a
claimant’s history, his report lacks probative value). Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

